

STOCK PURCHASE AGREEMENT AND REPRESENTATIONS


  This stock purchase agreement ("Agreement"), along with the Signature Page and
Questionnaire attached hereto, and by this reference incorporated herein, is
made effective _________________________ by and between XsunX, a Colorado
corporation ("XsunX") and the purchaser(s) signatory hereto (“Private
Purchaser”).  XsunX has received an offer to purchase certain shares of common
voting stock ("Shares") of XsunX by Private Purchaser, and XsunX and Private
Purchaser agree as set forth herein and represent to each other with regard
thereto as follows:


1.           XsunX is a duly organized Colorado corporation.  The Articles of
Incorporation of XsunX were filed on February 25, 1997.  XsunX is authorized by
its Articles of Incorporation to issue up to 500,000,000 shares of common voting
stock, par value $.00 per share, of which approximately ___________ shares are
outstanding as of the date hereof.


2.           Neither XsunX nor any of its officers, directors, employees, agents
or representatives have made any representation or statement of opinion
regarding the value of XsunX or the Shares, Private Purchaser is purchasing the
Shares purely on a speculative basis and confirms that Private Purchaser has
been given no reason to believe that Private Purchaser will receive any return
on the purchase of Shares.


3.           Private Purchaser has offered to purchase the number of Shares at a
price per share set forth on the Signature Page and Questionnaire which is
attached hereto, incorporated herein, and made a part hereof, for a total
purchase price as set forth on the Signature Page and Questionnaire.  The
purchase price shall be payable in cash or cash equivalent representing
immediately available funds to the satisfaction of XsunX.  Private Purchaser
shall pay the purchase price prior to the issuance of the Shares.  The Shares
may be sold from authorized but unissued shares of XsunX, or treasury shares
held by XsunX.


4.           Private Purchaser understands that Private Purchaser must bear the
economic risk of the investment for an indefinite period of time because the
Shares will be restricted and no public market will exist for the
Shares.  Private Purchaser understands the speculative nature of investment in
XsunX and that Private Purchaser could lose Private Purchaser's entire purchase
price payment.


5.           Private Purchaser represents that it has been called to Private
Purchaser's attention that Private Purchaser's proposed investment in XsunX
involves a high degree of risk which may result in the loss of the total amount
of that investment.


6.           Private Purchaser acknowledges that XsunX has made available to
Private Purchaser or Private Purchaser's personal advisors the opportunity to
obtain any and all information required to evaluate the merits and risks of
purchase of the Shares, and that XsunX has, prior to the sale of the Shares,
accorded Private Purchaser and Private Purchaser's representative, if any, the
opportunity to ask questions and receive answers concerning the terms and
conditions of the proposed purchase and to obtain any additional information
necessary to evaluate the merits and risks of the purchase of the Shares.


7.           Private Purchaser and (if applicable) Private Purchaser's personal
advisors and representatives have had an opportunity to ask questions of and
receive satisfactory answers from XsunX, or any person or persons acting on
XsunX's behalf, concerning the terms and conditions of Private Purchaser's
proposed investment in XsunX, and all such questions have been answered to the
complete satisfaction of Private Purchaser.


8.           Private Purchaser represents that all of the information provided
by Private Purchaser or Private Purchaser's representatives to XsunX is true,
correct, accurate and current and that Private Purchaser is not subject to
backup withholding.  Private Purchaser specifically represents that all of the
information provided on the Signature Page and Questionnaire is true, correct,
accurate and current.

 
Page 1 of 8

--------------------------------------------------------------------------------

 


9.           The personal, business and financial information of Private
Purchaser which may have been provided to XsunX, if any, and in any form, is
complete and accurate, and presents a true statement of Private Purchaser's
financial condition.


10.         Private Purchaser has adequate means of providing for Private
Purchaser's current needs and possible personal contingencies, and Private
Purchaser has no need in the foreseeable future to sell the Shares for which
Private Purchaser hereby subscribes.  Private Purchaser is able to bear the
economic risks of Private Purchaser's purchase of Shares and, consequently,
without limiting the generality of the foregoing, Private Purchaser is able to
hold Private Purchaser's Shares for an indefinite period of time, and Private
Purchaser has a sufficient net worth to sustain a loss of Private Purchaser's
entire investment in XsunX in the event such loss should occur.


11.         If Private Purchaser is an individual, Private Purchaser is 18 years
of age or older.


12.        Private Purchaser understands that the Shares will not be
transferable except under limited circumstances.
 
13.         Private Purchaser is acquiring the Shares for Private Purchaser's
own account for investment with no present intention of dividing Private
Purchaser's interest with others or of reselling or otherwise disposing of all
or any portion of the same.  Private Purchaser shall not engage in a
distribution of the Shares.


14.         Private Purchaser has such knowledge and experience in financial and
business matters that Private Purchaser is capable of evaluating the merits and
risks of an investment in XsunX or (if applicable) Private Purchaser and Private
Purchaser's representative, together, have such knowledge and experience in
financial and business matters that Private Purchaser and Private Purchaser's
representative are capable of evaluating the merits and risks of the prospective
investment in XsunX.


15.         The Shares will be acquired for Private Purchaser's own account for
investment in a manner which would not require registration pursuant to the
provisions of the Act, as amended, and Private Purchaser does not now have any
reason to anticipate any change in Private Purchaser's circumstances or other
particular occasion or event which would cause Private Purchaser to sell or
otherwise dispose of the Shares.


16.         Private Purchaser understands that the Commissioner of Corporations
for the State of California or the State of Colorado, or any other state
("Commissioner") has not or will not recommend or endorse a purchase of the
Shares.


17.         Private Purchaser hereby represents and warrants that Private
Purchaser's total purchase of Shares shall not exceed 10% of Private Purchaser's
net worth (exclusive of principal residence, mortgage thereon, home furnishings
and automobiles).


18.         Private Purchaser: (i) has a pre-existing personal or business
relationship with XsunX, its officers, directors or its Affiliates or
representatives, and (ii) meets those certain standards involving Private
Purchaser's minimum net worth and annual income as established by the California
Commissioner of Corporations relating to Private Purchaser's income and net
worth, or is an Accredited Investor as defined in rule 501 (a) of Regulation D
as promulgated by the Securities and Exchange Commission.  The foregoing income
and net worth is considered to be indicative of Private Purchaser's ability to
be sophisticated regarding the proposed purchase of Shares.

 
Page 2 of 8

--------------------------------------------------------------------------------

 


19.         Private Purchaser is not a member of the NASD or other
self-regulatory agency which would require prior approval of a purchase of the
Shares.


20.         Private Purchaser acknowledges that Private Purchaser understands
the meaning and legal consequences of the representations, warranties, and
covenants set forth herein, and that XsunX has relied on such representations,
warranties and covenants.


21.         Private Purchaser acknowledges and understands that the Shares will
be subject to transfer and sale restrictions imposed pursuant to SEC Rule 144 of
the Rules promulgated under the Securities Act of 1933 (“Act”) and the
regulations promulgated thereunder.  Private Purchaser shall comply with Rule
144 and with all policies and procedures established by XsunX with regard to
Rule 144 matters.  Private Purchaser acknowledges that XsunX or its attorneys or
transfer agent may require a restrictive legend on the certificate or
certificates representing the Shares pursuant to the restrictions on transfer of
the Shares imposed by Rule 144.


22.         Notwithstanding anything in this Agreement to the contrary, the
undersigned acknowledges that: (i) the Shares are subject to restrictions on
transfer or sale imposed pursuant to Rule 144; (ii) the Shares are being
purchased in a private transaction which is not part of a distribution of the
Shares; (iii) the undersigned intends to hold the Shares for the account of the
undersigned and does not intend to sell the shares as a part of a distribution
or otherwise; and (iv) neither the undersigned nor the seller of the Shares is
an underwriter for purposes of Rule 144.  A legend regarding Rule 144
restrictions may be placed upon the certificate evidencing ownership of the
Shares.


23.         Private Purchaser acknowledges that Private Purchaser is aware that
there are substantial restrictions on the transferability of the
Shares.  Because the Shares will not, and Private Purchaser has no right to
require that the Shares, be registered pursuant to the provisions of the Act or
otherwise, Private Purchaser agrees not to sell, transfer, assign, pledge,
hypothecate or otherwise dispose of any Shares unless such sale is exempt from
such registration pursuant to the provisions of the Act.  Private Purchaser
further acknowledges that unless as provided for in this Agreement, XsunX has no
obligation to assist Private Purchaser in obtaining any exemption from any
registration requirements imposed by applicable law.  Private Purchaser also
acknowledges that Private Purchaser shall be responsible for compliance with all
conditions on transfer imposed by the Commissioner or by the Securities and
Exchange Commission (“SEC”).


24.         Private Purchaser understands and agrees that the following
restrictions and limitations are applicable to Private Purchaser's purchase and
any sale, transfer, assignment, pledge, hypothecation or other disposition of
Shares pursuant to Section 4(2) of the Act and Regulation D promulgated pursuant
thereto:


24.1.           Private Purchaser agrees that notwithstanding any other
restrictions placed on the sale or transfer of the Shares pursuant to this
Agreement, Rule 144, or otherwise, the Shares shall not be sold, pledged,
hypothecated or otherwise disposed of unless the Shares are registered pursuant
to the Act and applicable state securities laws or are exempt there from; and


24.2.           A legend in substantially the following form may be placed on
any certificate(s) or other documents evidencing the Shares:


THE SECURITIES REPRESENTED BY THIS INSTRUMENT OR DOCUMENT HAVE BEEN ACQUIRED FOR
INVESTMENT ONLY AND HAVE NOT BEEN REGISTERED PURSUANT TO THE PROVISIONS OF THE
SECURITIES ACT OF 1933 AS AMENDED ("ACT”), AND HAVE BEEN OFFERED AND SOLD IN
RELIANCE UPON THE EXEMPTION SET FORTH IN SECTIONS 4(1) OR 4(2) OF THE ACT AND
UPON RULE 504 OF REGULATION D PROMULGATED PURSUANT THERETO.  WITHOUT SUCH
REGISTRATION, SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF, EXCEPT UPON DELIVERY TO XSUNX OF AN
OPINION OF COUNSEL SATISFACTORY TO XSUNX.

 
Page 3 of 8

--------------------------------------------------------------------------------

 


25.         Private Purchaser may not cancel, terminate, or revoke this
Agreement, or any agreement of Private Purchaser made hereunder, and this
Agreement shall survive the death, dissolution, or disability of Private
Purchaser and shall be binding upon the heirs, executors, administrators,
successors and assigns of Private Purchaser.


26.         This Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and may be amended only by a
writing executed by all parties hereto.


27.         This Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of California without giving
effect to the conflicts of laws provisions.  Private Purchaser hereby agrees
that any suit, action or proceeding with respect to this Agreement, any
amendments or any replacements hereof, and any transactions relating hereto
shall be brought in the state courts of, or the federal courts in, the State of
California, and Private Purchaser hereby irrevocably consents and submits to the
jurisdiction of such courts for the purpose of any such suit, action or
proceeding, and Private Purchaser agrees that service of process on Private
Purchaser in such suit, action or proceeding may be made In accordance with the
notice provisions of this Agreement, In any such action, venue shall lie
exclusively in Orange County, California.  Private Purchaser hereby waives, and
agrees not to assert against XsunX, or any successor assignee thereof, by way of
motion, as a defense or otherwise, in any such suit, action or proceeding, (i)
any claim that Private Purchaser is not personally subject to the jurisdiction
of the above-named courts or that property is exempt or immune from set-off,
execution or attachment either prior to judgment or in execution thereof, and
(ii) to the extent permitted by applicable law, any claim that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of suit,
action or proceeding is improper or that this Agreement or any amendments or any
replacements hereof may not be enforced in, or by such courts.


THE SHARES OFFERED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF CERTAIN STATES, AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE ACT AND SUCH LAWS.  THE SHARES HAVE NOT BEEN APPROVED OR DISAPPROVED BY
THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER
REGULATORY AUTHORITY.


PRIVATE PURCHASER MAY BE REQUIRED TO HOLD THE SHARES INDEFINITELY UNLESS SUCH
SHARES ARE SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACTOF 1933 ("ACT") OR AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.  NO SHARES MAY BE SOLD, ASSIGNED
OR OTHERWISE TRANSFERRED UNLESS XSUNX AND ITS LEGAL COUNSEL HAVE RECEIVED
EVIDENCE SATISFACTORY TO BOTH THAT SUCH TRANSFER DOES NOT INVOLVE A TRANSACTION
REQUIRING QUALIFICATION OR REGISTRATION UNDER STATE OR FEDERAL SECURITIES LAWS
AND IS IN COMPLIANCE WITH SUCH LAWS.


(SIGNATURES APPEAR ON FOLLOWING PAGES)

 
Page 4 of 8

--------------------------------------------------------------------------------

 

SIGNATURE PAGE AND QUESTIONAIRE TO STOCK PURCHASE AGREEMENT AMONG
XSUNX, INC. AND THE PRIVATE PURCHASER(S) NAMED BELOW


  As applicable, the undersigned further represents and warrants as indicated
below by the undersigned's initials:


I.           ACCREDITED INVESTOR STATUS



 
  A.
Individual investors:  (Initial one or more of the following three statements)



 
1.
____  I certify that I am an accredited investor because I have had individual
income (exclusive of any income earned by my spouse) of more than US$200,000 in
each of the most recent two years and I reasonably expect to have an individual
income in excess of US$200,000 for the current year.



 
2.
____  I certify that I am an accredited investor because I have had joint income
with my spouse in excess of US$300,000 in each of the two most recent years and
I reasonably expect to have joint income with my spouse in excess of $300,000
for the current year.



 
3.
____  I certify that I am an accredited investor because I have an individual
net worth, or my spouse and I have a joint net worth, in excess of US$1,000,000.




 
B.
Partnerships, corporations, trusts or other entities:

(Initial one of the following statements)


 
1.
The undersigned hereby certifies that it is an accredited investor because it
is:



________
a.
an employee benefit plan whose total assets exceed US$5,000,000;



________
b.
an employee benefit plan whose investment decisions are made by a plan fiduciary
which is either a bank, savings and loan association or an insurance company (as
defined in Section 3(a) of the Securities Act) or an investment adviser
registered as such under the Investment Advisers Acts of 1940;



________
c.
a self-directed employee benefit plan, including an Individual Retirement
Account, with investment decisions made solely by persons that are accredited
investors;



________
d.
an organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended (the "IRC"), not formed for the specific purpose of acquiring
the Shares with total assets in excess of US$5,000,000;



________
e.
any corporation, partnership or Massachusetts or similar business trust, not
formed for the specific purpose of acquiring the Shares, with total assets in
excess of US$5,000,000; or

 
 
Page 5 of 8

--------------------------------------------------------------------------------

 

________
f.
a trust with total assets in excess of US$5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a person who has
such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of an investment in the Shares.



________
2.
The undersigned hereby certifies that it is an accredited investor because it is
an entity in which each of the equity owners qualifies as an accredited investor
under items A(1), (2) or (3) or item B(1) above.



II.           Indemnification.  The undersigned agrees, to the fullest extent
permitted pursuant by law, to indemnify, defend, and hold harmless XsunX, Inc.
and its agents, representatives and employees from and against all liability,
damage, loss, cost and expense (including reasonable attorneys' fees) which they
may incur by reason of the failure of the undersigned to fulfill any of the
terms or conditions of the  Agreement or this Signatory Page and Questionnaire,
or by reason of any inaccuracy or omission in the information furnished by the
undersigned herein or any breach of the representations and warranties made by
the undersigned herein, or in any document provided by the undersigned, directly
or indirectly, to XsunX, Inc.


III.         Limitation on Short Sales and Hedging Transactions.  Private
Purchaser agrees that beginning on the effective date of this Agreement, the
Private Purchaser and its agents, representatives and affiliates shall not in
any manner whatsoever enter into or effect, directly or indirectly, any (i)
"short sale" (as such term is defined in Section 242.200 of Regulation SHO of
the 1934 Act) of the Common Stock or (ii) hedging transaction, which establishes
a net short position with respect to the Common Stock.


IV.         Offer and Purchase Price. Private Purchaser hereby offers to
purchase _________________________________________________ (________________)
Shares of XsunX common stock for a total purchase price of
_________________________________________ Dollars ($__________________ USD), the
“Purchase Price”. Upon payment to the account of XsunX as set forth herein, such
_________________________ Shares shall be, validly issued and be fully paid and
nonassessable.  The Shares shall be issued in certificated form and shall bear
the restrictive legend set forth in Section 24.2 above.
 
THE FOLLOWING SECTION MUST BE COMPLETED BY PRIVATE PURCHASER


Private Purchaser:


Name (please print)                       ________________________________


Social Security # (or Tax ID #)     ________________________________


Address:                                      
  _____________________________________________________
(Including Zip Code)


Phone Number                          
    _____________________________________________________


Fax Number                                   _____________________________________________________

 
Name in which shares should be issued:      _______________________________


Private Purchaser will hold title as follows:

 
Page 6 of 8

--------------------------------------------------------------------------------

 


{  }  Community Property
{  }  Joint Tenants with Right Survivorship
{  }  Tenants in Common
{  }  Individually
{  }  Other:  (Corporation, Trust, Etc., please indicate)*


*If Private Purchaser is an entity, the attached Certificate of Signatory must
also be completed.


Private Purchaser shall pay the purchase price by wire transfer of immediately
available funds to:


Beneficiary Name: XsunX, Inc.
Routing Transit Num:
Acct Number:
Bank Name:
Address:
Tel:


IN WITNESS WHEREOF, subject to acceptance by the Company, Private Purchaser has
provided the foregoing warranties and undertaken the foregoing obligations and
the parties have executed this Agreement effective as of the date first set
forth above.


Private Purchaser:
  



By:
 



Print Name:
   
 Its: 
     



THIS PURCHASE OFFER IS ACCEPTED THIS _____ DAY OF _____________, 20__.


XsunX, Inc., a Colorado corporation
       
By:
 
   
Tom M. Djokovich
 



Its: CEO
 
 
Page 7 of 8

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF SIGNATORY


(To be completed if Shares are being subscribed for by an entity)


I, ____________________________, am the ____________________________ of


________________________________________________________ (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Purchase Agreement and to purchase and hold the
Common Stock, and certify further that the Purchase Agreement has been duly and
validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.


IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
20__.


 
 
(Signature)
 

 
 
Page 8 of 8

--------------------------------------------------------------------------------

 